Oo Ba aN NHN OO FP WO NO —

mM wo NO NO NY HN NV HN NO RR HB ee He Ee ee ee eee ee
ao nN DO U FP WY NY KFK§ DOD ODO Oo NN HR WH FP W NY YF &

 

 

Case 3:20-cv-00330-LRH-CLB Document1 Filed 06/04/20 Page 1 of 11

JOHN C. BOYDEN (Nevada State Bar No. 3917)
jboyden@etsreno.com

ERICKSON, THORPE & SWAINSTON, LTD.
99 West Arroyo Street

Reno, Nevada 89505

Telephone: (775) 786-3930

GABRIEL T. BLUESTONE (Pro Hac Vice Forthcoming)
gtb@bluestonelaw.com

M. ZACHARY BLUESTONE (Pro Hac Vice Forthcoming)
mzb@bluestonelaw.com

BLUESTONE LAW, LTD.

1717 K Street NW, Suite 900

Washington, D.C. 20006

Telephone: (202) 655-2250

Attorneys for Plaintiff
Tiirkiye Ihracat Kredi Bankasi A.S.

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

TURKIYE IHRACAT KREDI BANKASI, A:S.,

Plaintiff, Case No.
Vv. COMPLAINT
NATURE’S BAKERY, LLC F/K/A BELLA (Breach of Contract; Account Stated; Action for
FOUR BAKERY, INC., Price; Unjust Enrichment)
Defendant,

 

 

Plaintiff, Tiirkiye Ihracat Kredi Bankasi A.S. a/k/a Export Credit Bank of Turkey, Inc. d/b/a Turk

Eximbank (“Turk Eximbank”), for its Complaint against Defendant Nature’s Bakery, LLC f/k/a Bella

Four Bakery, Inc. (“Nature’s Bakery”), states and alleges as follows:

 

COMPLAINT
(Breach of Contract; Account Stated; Action for Price; Unjust Enrichment)

1

 
Co Oo SFO SN DN OO Se WD YO

Oo NYO NO WHO WN NWN WN NO NO = =| Re RRR me ee
oo nN ND WW FP WD NY KH CS OD OB as DB TW FP WY NO

 

 

Case 3:20-cv-00330-LRH-CLB Document1 Filed 06/04/20 Page 2 of 11

PRELIMINARY STATEMENT

1. Plaintiff seeks money damages against Defendant for breach of contract, account stated,
action for price, and unjust enrichment arising from Defendant’s failure to make payment of
$399,315.48 for the purchase of food product from Elmas Dis Ticaret A.S. (“Elmas’), a Turkish
wholesale distributor of dried fruit and related food products that assigned to Plaintiff the payment rights
for this claim.

THE PARTIES

2. Plaintiff Tiirkiye [hracat Kredi Bankasi A.S. a/k/a Export Credit Bank of Turkey, Inc.
d/b/a Turk Eximbank is a joint stock corporation organized and existing under the laws of the Republic
of Turkey with its principal place of business at Saray Mahallesi Untel Sokak, No: 19, 34768 Umraniye,
Istanbul, Turkey.

3. Defendant Nature’s Bakery, LLC f/k/a Bella Four Bakery, Inc. is a limited liability
company organized and existing under the laws of Delaware with its principal place of business at 425
Maestro Drive, Suite 101, Reno, Nevada 89511. Upon information and belief, Defendant’s members are
citizens of Nevada and California.

JURISDICTION AND VENUE

4. Subject matter jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332 (diversity
of citizenship). There is complete diversity between the parties, and the matter in controversy exceeds
the sum of $75,000, exclusive of interest, costs, and attorney fees.

5, Personal jurisdiction is proper as Defendant conducts business and maintains operations
in the State of Nevada and within this district and has purposefully availed itself of the privilege of

conducting activities in the forum.

 

COMPLAINT
(Breach of Contract; Account Stated; Action for Price; Unjust Enrichment)

2

 
Oo ee NY Dn Wn FBP WO WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-00330-LRH-CLB Document1 Filed 06/04/20 Page 3 of 11

6. Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(a)(1) and 1391(c) because
the Defendant resides in this district.

FACTUAL ALLEGATION COMMON TO ALL CLAIMS

i Defendant Nature’s Bakery is an up-and-coming producer of soft-baked snacks made
with real fruit and whole grains. The private equity backed company manufactures in Nevada and
Missouri and sells its products through national grocers and retailers such as Amazon, Whole Foods,
Wal-Mart, Staples, Kroger, Safeway, and Costco.

8. Defendant’s success—including hundreds of millions in annual revenue and NASCAR
sponsorship of global icon Danica Patrick—rests in part, however, on refusing to pay Turkey’s
government owned export credit bank which financed shipments from Elmas.

9, On or about November 23, 2015, Elmas provided Defendant a draft Sales Contract for the
sale of 5.58 million pounds of Turkish dried fig paste, which Defendant executed on or about December
11, 2015.

10. The Sales Contract’s payment terms identified that payment was to be made to Plaintiff
Turk Eximbank: “Payment Terms:...via [Turk] Exim Bank.”

11. Elmas and Nature’s Bakery further agreed that Elmas had until December 31, 2016 to
make full shipment of the fig paste.

12. Elmas ultimately delivered nearly 5 million pounds of fig paste to Defendant in or around
the summer of 2016, and issued invoices to Defendant reflecting the sales.

13. Despite receiving the fig paste, accepting it, and retaining the benefits of such, and

promising payment to Turk Eximbank, Defendant has failed to pay $399,315.48 due to Plaintiff.

 

COMPLAINT
(Breach of Contract; Account Stated; Action for Price; Unjust Enrichment)

3

 
—_—

Case 3:20-cv-00330-LRH-CLB Document1 Filed 06/04/20 Page 4 of 11

14, Pursuant to Turk Eximbank’s export credit discount program, in which Elmas
participated, Turk Eximbank was assigned the rights to 38 invoices issued to Defendant by Elmas
between April 29 and June 9, 2016 (the “Invoices’’) for the fig paste purchased.

15. The Invoices total $1,094,192.14 (each assigned Invoice was for $28,794.53) and

represent Defendant’s purchases covered by Turk Eximbank’s financing. A table of the Invoices is listed

oO Oo NSN DWN WA FBP WW WY

DO wo PN DP BRO KN DR DR DRO mm mm eee ee ee
oo nN BN ON BP WN | COD BO eH SN DB An FP WD NO KS CS

 

 

below.

Shipment Invoice Invoice Invoice Payment Due
Date Number Date Balance Date
5/5/2016 80711 4/29/2016 $28,794.53 7/20/2016
5/5/2016 80712 4/29/2016 $28,794.53 7/26/2016
5/9/2016 80714 5/3/2016 $28,794.53 7/28/2016
5/9/2016 80715 5/3/2016 $28,794.53 7/29/2016
5/9/2016 80716 5/4/2016 $28,794.53 8/1/2016
5/9/2016 80717 5/4/2016 $28,794.53 8/3/2016
5/9/2016 80720 5/5/2016 $28,794.53 8/5/2016
5/13/2016 80725 5/6/2016 $28,794.53 8/8/2016
5/13/2016 80734 5/9/2016 $28,794.53 8/10/2016
5/17/2016 80735 5/10/2016 $28,794.53 8/1/2016
5/17/2016 80737 5/11/2016 $28,794.53 8/2/2016
5/17/2016 80736 5/11/2016 $28,794.53 8/3/2016
5/17/2016 80739 5/12/2016 $28,794.53 8/5/2016
5/19/2016 80743 5/13/2016 $28,794.53 8/8/2016
5/19/2016 80747 5/16/2016 $28,794.53 8/10/2016
5/24/2016 80750 5/18/2016 $28,794.53 8/6/2016
5/24/2016 80751 5/18/2016 $28,794.53 8/8/2016
5/28/2016 80759 5/20/2016 $28,794.53 8/10/2016
5/28/2016 80758 5/20/2016 $28,794.53 8/12/2016
5/28/2016 80762 5/23/2016 $28,794.53 8/14/2016
5/29/2016 80764 5/24/2016 $28,794.53 8/17/2016
5/29/2016 80766 5/25/2016 $28,794.53 8/19/2016
5/29/2016 80767 5/25/2016 $28,794.53 8/22/2016
5/29/2016 80768 5/25/2016 $28,794.53 8/24/2016
5/29/2016 80769 5/26/2016 $28,794.53 8/26/2016
6/2/2016 80773 5/27/2016 $28,794.53 8/29/2016
6/2/2016 80774 5/27/2016 $28,794.53 9/1/2016
6/4/2016 80785 6/2/2016 $28,794.53 9/2/2016
6/4/2016 80784 6/2/2016 $28,794.53 8/31/2016

COMPLAINT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Breach of Contract; Account Stated; Action for Price; Unjust Enrichment)

4

 

 
Oo f© NY BWA Wn BP WD NO

NO No NO NO NO KN NO NO NO mee Re RE
Co NIN KN ON FP WY NY KF CO OO TF HSI DBD HT BR WD NY YF OO

Case 3:20-cv-00330-LRH-CLB Document1 Filed 06/04/20 Page 5 of 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/4/2016 80782 6/1/2016 $28,794.53 8/29/2016
6/4/2016 80781 6/1/2016 $28,794.53 8/26/2016
6/4/2016 80779 5/30/2016 $28,794.53 8/24/2016
6/4/2016 80777 5/30/2016 $28,794.53 8/22/2016
6/10/2016 80789 6/7/2016 $28,794.53 8/25/2016
6/10/2016 80790 6/7/2016 $28,794.53 9/5/2016
6/10/2016 80791 6/7/2016 $28,794.53 9/7/2016
6/10/2016 80792 6/7/2016 $28,794.53 9/8/2016
6/11/2016 80797 6/9/2016 $28,794.53 9/9/2016
Total $1,094,192.14
16. Indeed, Defendant recognized the assignment of the Invoices to Turk Eximbank and

promised payment of the $1,094,192.14 to Turk Eximbank in six letters executed by Defendant between
May 20 and June 24, 2016.

17. Each letter identified (a) the particular invoices assigned to Turk Eximbank (collectively,
the 38 Invoices are included), (b) Defendant’s acknowledgment that the subject goods were received in
good order, (c) there was no dispute preventing Defendant’s payment to Turk Eximbank, (d)
Defendant’s express acknowledgment that all legal rights concerning the invoices had been assigned to
Turk Eximbank, (e) Defendant’s promise to pay each of the invoices by their respective due dates, (f)
Turk Eximbank’s bank details for payment, and (g) notice that any change in banking details would be
provided by e-mail and fax from Turk Eximbank.

18. Defendant initially honored its obligations by making certain payments to Turk
Eximbank.

19. Shortly thereafter, however, the payments stopped and Turk Eximbank was forced to
seek the balance owed by Defendant. By mid-August 2016, Elmas was also urging Defendant to

“perform all regular payments to [Turk] Eximbank.”

 

COMPLAINT
(Breach of Contract; Account Stated; Action for Price; Unjust Enrichment)

5

 
oOo CO NN DB A FP WW NO

NO NO NO NO NNO KN NO RO RO ee eee
oOo SN DO OH FP WD NY FY DT ODO Fe HD DB ATW BP WY YP S| OS

 

 

Case 3:20-cv-00330-LRH-CLB Document1 Filed 06/04/20 Page 6 of 11

20. Thereafter, when additional payments were not forthcoming, Turk Eximbank engaged
counsel to seek recovery of the remaining balance. Those efforts resulted in Defendant paying an
additional $435,725.89, leaving a principal balance owing of $399,315.48, exclusive of interest, as

summarized in the table below.

 

 

 

 

 

 

 

 

Initial Balance $1,094,192.14
2016 Payments $259,150.77
2017 / 2018 Payments $435,725.89
Principal Balance Due $399,315.48
21. Despite repeated demands to remit payment for the outstanding amount, and regular

communication between counsel, Defendant failed to fulfill its obligations for the remaining principal
balance. Defendant refuses to pay Turk Eximbank the amount due and owing based on meritless
objections and has no right to withhold payment.

22. Turk Eximbank has performed all of its obligations and satisfied any and all of its
obligations.

23. Elmas has performed all of its obligations and satisfied any and all of its obligations.

COUNT I
BREACH OF CONTRACT (PROMISSORY NOTES)

24. Plaintiff repeats and realleges each allegation in paragraphs 1 through 23 as if fully set

forth at length herein.

25. Around and between May and June 2016, Defendant executed six letter promissory notes
in favor of Turk Eximbank (“Letter Notes”).

26. Upon issuance of the Letter Notes, each was payable to Turk Eximbank.

27. In the Letter Notes, Defendant unconditionally promised to pay $1,094,192.14 to Turk

Eximbank.

 

COMPLAINT
(Breach of Contract; Account Stated; Action for Price; Unjust Enrichment)

6

 
Oo CO TD WBN AW SF WO NO

Oo NO PO NO NO NO NN KN DR mr mm RR Ree eee eee
“ao NSN DN OH Se WN FY DOD CO TH NTN DO OT FP YY NY FS S&S

 

 

Case 3:20-cv-00330-LRH-CLB Document1 Filed 06/04/20 Page 7 of 11

28. Each Letter Note identifies a series of amounts to be paid, and the specific due date for
each, which, collectively, were between July 20, 2016 and September 9, 2016.

29. The Letter Notes do not state any other undertaking or instruction required from Plaintiff,
Defendant, or anyone else, in addition to the payment of money.

30. | Defendant breached the terms of each Letter Note by failing to make all payments when
due.

31. Turk Eximbank demanded payment for the amounts due and owing under the Letter
Notes, but Defendant has failed and refused to make full payment.

32. As a direct and proximate result of Defendant’s breaches of the Letter Notes, Turk
Eximbank has been damaged in the amount of $399,315.48, as the combined outstanding principal
balance due and owing by Defendant under the Letter Notes, and Plaintiff is entitled to damages in that
amount, with interest accruing at the Nevada statutory rate of 6.75% per annum (NRS § 17.130(2)) from
the due date of each payment listed in each of the Letter Notes until the unpaid amount is paid in full.

COUNT II
ACCOUNT STATED

33. Plaintiff repeats and realleges each allegation in paragraphs | through 23 as if fully set
forth at length herein.

34. Defendant agreed that it was indebted to Plaintiff for $399,315.48 resulting from its
purchases from Elmas.

35. Defendant promised to pay $399,315.48 to Plaintiff.

36. Plaintiff agreed to accept $399,315.48 from Defendant.

 

COMPLAINT
(Breach of Contract; Account Stated; Action for Price; Unjust Enrichment)

i

 
0 Oo ss DB WO FBP WD NH

OO pO bh BN HNO HN HNN DV NO Re Rm Re BR Re er eee eee ee
ao nN DWN UO BP WY NY YK DOD BO oO NN WDB nH FPF WO NYO KF &S

 

 

Case 3:20-cv-00330-LRH-CLB Document1 Filed 06/04/20 Page 8 of 11

37. By failing to object to the outstanding balance as stated in the statements issued by Turk
Eximbank to Defendant, and by expressly accepting them and the amounts owed, Defendant has agreed
that it owes Turk Eximbank the sum of $399,315.48.

38. As aresult of Defendant’s failure to pay the accounts stated, Turk Eximbank has been
damaged in the amount of $399,315.48 plus interest accruing at the Nevada statutory rate of 6.75% per
annum (NRS § 17.130(2)) from the date of default of each of the Invoices until the unpaid amount is

paid in full.

COUNT Ill
BREACH OF CONTRACT

39. Plaintiff repeats and realleges each allegation in paragraphs 1 through 23 as if fully set
forth at length herein.

40. Around and between November 2015 and August 2016, Defendant ordered and
purchased fig products identified on the Invoices from Elmas.

41. Around and between April and August 2016, Elmas caused the shipment of such fig
products identified on the Invoices to Defendant. Around and between April and August 2016,
Defendant received, accepted, and retained the fig product shipments identified on the Invoices. Around
and between April and August 2016, Elmas issued and Defendant received the Invoices for the fig
products shipped and received, totaling $1,094,192.14.

42. Around and between April and August 2016, Elmas assigned the Invoices to Turk
Eximbank. Defendant acknowledged and accepted the assignments to Turk Eximbank and promised
payment to Turk Eximbank. Turk Eximbank performed all conditions required for payment against the

Invoices. Defendant failed to pay the full balance owed under the Invoices to Turk Eximbank.

 

COMPLAINT
(Breach of Contract; Account Stated; Action for Price; Unjust Enrichment)

8

 
So CO SN DN AW BP WD PPO =

NO NYO NO NY NO DY NO RD RD eee ea eee
oo SN HN UO FP WY NY KFK§ ODO Oo eH HS HR OH BP WY NO KK OC

 

 

Case 3:20-cv-00330-LRH-CLB Document1 Filed 06/04/20 Page 9 of 11

43. Turk Eximbank has made demand for payment, and Defendant has failed and refused to
make payment against such. Defendant’s failure and refusal to pay the outstanding amounts due to Turk
Eximbank constitute material breaches of contract.

44. As a direct and proximate result of Defendant’s breaches, Turk Eximbank has been
damaged in the amount of $399,315.48, as the outstanding balance due and owing by Defendant for the
unpaid Invoices, and is entitled to damages in that amount with interest accruing at the Nevada statutory
rate of 6.75% per annum (NRS § 17.130(2)) from the date of default of each of the Invoices until the

unpaid amount is paid in full.

COUNT IV
ACTION FOR PRICE PURSUANT TO NRS § 104.2709

45. Plaintiff repeats and realleges each allegation in paragraphs | through 23 as if fully set
forth at length herein. Elmas and Defendant are merchants generally engaged in the business of selling,
buying and trading goods of the type that are the subject of this action.

46. | Around and between April and August 2016, Elmas sold and delivered to Defendant, and
Defendant accepted and retained the fig paste reflected on the Invoices at the agreed price and
reasonable value of $1,094,192.14.

47. Defendant failed to make full payment against the Invoices.

48. Plaintiff has made demand upon Defendant for the balance due, but Defendant has
refused and failed to make payment.

49. Because Defendant has not paid for the goods provided, Plaintiff is entitled to damages

for recovery of the price pursuant to NRS § 104.2709.

 

COMPLAINT
(Breach of Contract; Account Stated; Action for Price; Unjust Enrichment)

9

 
Oo Oo ST DB Ww BP WD NYO =

NO NO NO NO NO NN KN NNO RO Re Rm me ee
Oo NY DB UO FP WD NY FY DBD OBO BoB I DO Wn FSF WO NNO KF CO

 

 

Case 3:20-cv-00330-LRH-CLB Document 1 Filed 06/04/20 Page 10 of 11

COUNT V
UNJUST ENRICHMENT

50. Plaintiff repeats and realleges each allegation in paragraphs 1 through 23 as if fully set
forth at length herein.

51. Elmas conferred a benefit on Defendant by selling and delivering the fig products to
Defendant.

52. Defendant knew or reasonably should have known that Elmas and Turk Eximbank
reasonably expected to be paid at the agreed prices for the sale of fig products to Defendant.

53. The amount for which Plaintiff seeks reimbursement, which is equal to the value of the
fig products sold to Defendant, is reasonable.

54. Defendant would be unjustly enriched if it were allowed to retain the benefit of having
received the fig products without having paid for their agreed reasonable value. Therefore, Defendant
owes Plaintiff $399,315.48 plus interest from the invoice date of each invoice until the unpaid amount is
paid in full.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff Turk Eximbank prays for relief as follows:

55. Awarding Plaintiff the sum of $399,315.48, plus pre-judgment interest from the date of
default of each unpaid invoice to the date of judgment;

56. Awarding Plaintiff post-judgment interest at the statutory rate from the date of judgment
until satisfaction of the judgment;

57. Awarding Plaintiff its reasonable attorney’s fees, costs and disbursements; and

58. Awarding Plaintiff any other relief the Court deems just and proper.

 

COMPLAINT
(Breach of Contract; Account Stated; Action for Price; Unjust Enrichment)

10

 
oO Oo Ss BDH WO FSF WD NYO

Oo NO PO NO NO NO NO RO NO Rr mre Ze ee le
oO NN NH On FBP W NY KF OD OO FB NH DB An Ff WY NYO KF OC

 

 

Case 3:20-cv-00330-LRH-CLB Document1 Filed 06/04/20 Page 11 of 11

DATED: June 4, 2020 ERICKSON, THORPE & SWAINSTON, LTD.

By: /s/ John C. Boyden

John C. Boyden (Nevada State Bar No. 3917)
jboyden@etsreno.com

99 West Arroyo Street

Reno, Nevada 89509

Telephone: (775) 786-3930

Attorneys for Plaintiff Turkiye Ihracat Kredi Bankasi A.S.

 

COMPLAINT
(Breach of Contract; Account Stated; Action for Price; Unjust Enrichment)

11

 
